El Juez Asociado Señor Corrada Del ,Río
emitió la opinión del Tribunal.
Nos corresponde resolver si el Art. 6 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.RR.A. sec. 185í) aplica a si-tuaciones en las cuales el patrono predecésor despide sin justa causa a ciertos empleados; todo ello antes de efec-tuarse el traspaso del negocio. Asimismo, nos toca resolver si la doctrina del patrono sucesor, que hemos adoptado ju-risprudencialmente, se extiende a reclamaciones por des-pido injustificado, ello en caso de que no aplique el mencio-nado artículo 6.
*346r-H
El 21 de mayo de 1987 los Sres. Pedro y Dámaso Pi-ñeiro, trabajadores de rampa desde 1965 para la International Air Services of Puerto Rico, Inc. (en adelante International) fueron despedidos por alegadas razones económicas. Estos despidos se realizaron sin alegadamente tomarse en consideración que éstos tenían mayor antigüe-dad que otros que fueron retenidos por el patrono.
Así las cosas, el 29 de septiembre de 1988 los Sres. Pedro y Dámaso Piñeiro presentaron una demanda contra su antiguo patrono International, así como contra Airport Aviation Services, Inc. (en adelante Airport). Alegaron que International le traspasó su negocio en marcha a Airport, por lo que solicitaron que se le fijara responsabilidad por los despidos de los demandantes. Reclamaron una indem-nización al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a — 185m), así como la suma de veinte mil dólares ($20,000) a cada uno por concepto de daños y perjuicios.
La codemandada Airport contestó la demanda, mas no así International, a quien le fue anotada la rebeldía. Luego de varios trámites procesales, Airport presentó una moción para solicitar que se dictara sentencia sumaria en la cual alegó que los demandantes nunca fueron empleados suyos y que el responsable por los despidos era International, por lo que solicitaba la desestimación de la demanda en cuanto a Airport. Alegó, además, que no procedía la compensación por angustias mentales. Los demandantes se opusieron a dicha solicitud y alegaron que Airport adquirió la totalidad del equipo, las plantas y los materiales de International, así como que retuvo a los gerenciales, por lo que alegan que hubo un traspaso de negocio en marcha. A su vez, la code-mandada Airport replicó al escrito de oposición presentado por los demandantes.
*347Mediante Resolución de 26 de enero de 1990 el tribunal de instancia resolvió que no procedía desestimar la recla-mación de indemnización por alegado despido según la Ley Núm. 80, supra. Concluyó que hubo un traspaso de negocio en marcha, mas indicó que había una controversia real con relación al despido de los demandantes. Señaló en su reso-lución que: “la Junta Extraordinaria en Resolución de 9 de noviembre de 1987 de la Junta de Directores de la code-mandada International Air Services of P.R., Inc. autorizó al Presidente a ‘la venta de los activos de la Empresa International Air Services of Puerto Rico, Inc., incluyendo, y sin limitarlo a cualquier gestión con el Banco Comercial de Mayagüez relacionada con la cesión de una deuda de $563,000.00 la cual será reducida en $320,000.00 y nego-ciada a un plan de pago con dicho restante.’(1) (Enfasis en el original.) Concluyó el tribunal de instancia que aplicaba el Art. 6 de la Ley Núm. 80, supra, por lo que declaró no ha lugar la solicitud de sentencia sumaria respecto a la recla-mación por el alegado despido injustificado, además deses-timó la reclamación por concepto de daños y perjuicios, ya que el único remedio disponible era la mesada.
Así las cosas, celebrada la vista en su fondo, el tribunal de instancia dictó sentencia el 23 de mayo de 1991 que condenaba a Airport e International a satisfacer a los de-mandantes Pedro y Dámaso Piñeiro la cantidad correspon-diente de mesada, según lo dispone la Ley Núm. 80, supra. Concluyó el tribunal de instancia que luego de haber sido despedidos los demandantes por International, las opera-ciones y el rótulo de éste se encontraban localizados en el mismo mostrador que el de Airport. Asimismo, concluyó que luego del despido de los demandantes, los cheques de pago de salario de los empleados de International prove-*348nían de las oficinas de Airport, y que la maquinaria que éste último utilizaba era la misma de International.
No conforme, acude ante nos la codemandada Airport y, en síntesis, formula los señalamientos de error siguientes:
1. Erró el tribunal de instancia al resolver que el artí-culo 6 de la Ley 80, supra, le aplicaba a la recurrente Airport, y que ésta venía obligada a retener del precio de venta la cantidad correspondiente al pago de mesada.
2. Erró el tribunal de instancia al determinar que hubo un traspaso de negocio en marcha.
3. Erró el tribunal de instancia al no hacer determina-ciones de hecho en cuanto a que existía un convenio colec-tivo vigente el cual contenía una cláusula de quejas y agravios.
4. Erró el tribunal de instancia al no sostener la defensa afirmativa levantada por la recurrente Airport, en cuanto a qué los demandantes estaban impedidos de reclamar por no agotar los remedios dispuestos en el convenio colectivo. Véase Alegato de la recurrente, pág. 7.
II
En primer lugar, habremos de analizar si el Art. 6 de la Ley Núm. 80, supra, aplica a situaciones en que el patrono predecesor despide sin justa causa a ciertos empleados, todo ello antes de efectuarse el traspaso del negocio. La contestación a esta interrogante es en la negativa. Nos explicamos.
El Art. 6 de la Ley Núm. 80, supra, provee que:
En el caso del traspaso de un negocio en marcha, si el nuevo adquirente continúa utilizando los servicios de los empleados que estaban trabajando con el anterior dueño, se les acreditará a éstos el tiempo que lleven trabajando en el negocio bajo ante-riores dueños. En caso de que el nuevo adquirente opte por no continuar con los servicios de todos o algunos de los empleados y no advenga en su consecuencia patrono de éstos el anterior patrono responderá por la indemnización provista por las sees. *349185a a 185m de este título el comprador deberá retener la can-tidad correspondiente del precio de venta convenido respecto al negocio. En caso de que los despida sin justa causa después del traspaso, el nuevo dueño responderá por cualquier beneficio que bajo las secs. 185a a 185m de este título pueda tener el empleado que quede cesante, estableciéndose además un gravamen sobre el negocio vendido para responder del monto de la reclamación. (Énfasis suplido.) 29 L.P.R.A. sec. 185f.
Del texto de la disposición citada surge que se proveen dos (2) situaciones, y en ambas la decisión sobre continuar o no utilizando los servicios de los empleados del patrono predecesor recae sobre el nuevo adquirente.(2) De ahí que no nos queda la menor duda que el referido artículo no aplique al caso de autos, toda vez que aquí quien despidió a los empleados fue el patrono predecesor, International, si-tuación que no está expuesta en el artículo mencionado.
Habiéndose aclarado dicho extremo, pasaremos a anali-zar si en el caso de autos aplica la doctrina del patrono sucesor, por lo que según dicha doctrina Airport sería res-ponsable de los despidos efectuados por International. Esto, puesto que en varias ocasiones hemos ampliado la doctrina del patrono sucesor en auxilio de la responsabili-dad judicial de darle vigencia en casos concretos a impor-tantes políticas públicas en el campo laboral, conforme a nuestra realidad económica, social y cultural. Bruno López v. Motorplan, Ine. y otros, 134 D.P.R. 111 (1993).
Así pues, en J.R.T. v. Coop. Azucarera, 98 D.P.R. 314, 322-325 (1970), al discutir la figura de patrono sucesor a los fines de imponer responsabilidad al nuevo patrono *350por las obligaciones contraídas por el anterior con sus em-pleados, señalamos que:
... [e]n términos generales se requiere una similaridad sustan-cial en la operación y una continuidad en la identidad de la empresa antes y después del cambio para que se estime que el nuevo patrono deberá asumir obligaciones contraídas por el anterior.
... Se ha sugerido la consideración de varios factores a los fines de determinar la existencia de esta similaridad y continui-dad, a saber: (1) la existencia de una continuación sustancial de la misma actividad de negocios; (2) la utilización de la misma planta para las operaciones; (3) el empleo de la misma o sus-tancialmente la misma fuerza obrera; (4) la conservación del mismo personal de supervisión; (5) la utilización del mismo equipo y maquinaria y el empleo de los mismos métodos de producción; (6) la producción de los mismos productos y la pres-tación de los mismos servicios; (7) la retención del mismo nom-bre, y (8) la operación del negocio durante el período de transición. La concurrencia de un número suficiente de estos factores es determinante en cuanto a la continuación de obliga-ciones del convenio. (Citas y escolios omitidos.)
Por otro lado, en J.R.T. v. Asoc. C. Playa Azul I, 117 D.P.R. 20, 29 esc. 6 (1986), al discutir de nuevo la responsabilidad de un patrono por las obligaciones laborales de su predecesora, señalamos que “la doctrina del patrono sucesor (successorship) se usa cuando hay una venta o transferencia de activos o reorganización de un negocio .... Lo que se requiere es que haya similaridad sustancial en la operación de la empresa y continuidad en la identidad de la empresa antes y después del cambio ...”.
En Puerto Rico hemos adoptado la doctrina del patrono sucesor en el campo laboral para hacer valer los términos de un convenio colectivo, Beaunit of Puerto Rico v. J.R.T., 93 D.P.R. 509 (1966), y J.R.T. v. Coop. Azucarera, supra; para hacer responsable a un patrono sucesor por las prácticas ilícitas cometidas por el patrono anterior, J.R.T. v. Club Náutico, 97 D.P.R. 386 (1969), y para hacer responsable a un patrono sucesor por los despidos discriminate-*351ríos realizados por el patrono anterior, Bruno López v. Motorplan, Inc. y otros, supra.
Al igual que en los casos en los cuales se ha justificado la aplicación de la doctrina del patrono sucesor, la política pública contra los despidos injustificados es de carácter similar a las políticas públicas sobre el derecho a la negociación colectiva, la prohibición de prácticas ilícitas del trabajo y la prohibición de despidos discriminatorios. La Ley Núm. 80, supra, conocida como la Ley de Despido o de la Mesada, fue creada con el propósito de darle una mayor protección a los trabajadores en aquellas situaciones de despido injustificado y hacer más restrictivo el concepto de “justa causa”. En Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 547 (1979), al interpretar dicha ley indicamos que “[piara el trabajador, partícipe menor en los frutos de la empresa, para quien no hay liquidación de dividendos, ni beneficios, ni intereses acumulados en la digna faena de ganar con su esfuerzo el pan que parte en la mesa con los suyos, para quien el ahorro es ilusión devoradora por la estrechez, la indemnización por despido es importante evento de la justicia social debida al hombre como factor de producción. Cuando el desempleo condena a un ser humano y a su familia al hambre o a la indignidad, hay que llegar a límites de exigencia para privarle de la protección que ha ganado acceso a nuestra legislación social”. Se trata pues de una importante política pública en el campo laboral. Por ende, se justifica la aplicación de la doctrina del patrono sucesor a reclamaciones de empleados por despido injustificado.
Ahora bien, en Bruno López v. Motorplan, Inc. y otros, supra, hicimos unos pronunciamientos adicionales sobre la responsabilidad del patrono sucesor. Allí indicamos que “[e]s menester recordar que, conforme a dicha doctrina, los perfiles precisos de la responsabilidad que se le ha de imponer al patrono sucesor dependen de los hechos particulares del pleito en cuestión. Las obligaciones que se *352atribuirán al nuevo patrono se determinan caso a caso, con arreglo a las circunstancias particulares de cada cual”. (Ci-tas omitidas). Bruno López v. Motorplan, Inc. y otros, supra, pág. 121. Allí citamos el caso E.E.O.C. v. P.R. Job Corps., 729 F. Supp. 208, 218-219 (D. P.R. 1990), en que el Tribunal federal señaló que:
... In these cases, liability depends on whether the successor had notice, whether the predecessor was capable of providing relief, whether there has been substantial continuity of business operations, [whether the new employer uses the same facilities, employees, and management and produces the same product or service. Bernstein, 622 F.Supp. at 1108(3) (citations omitted). ‘No one of these factors is controlling-, the court must look at all of them along with any others that present themselves in the case before it, and it must make its decision by balancing the interests of the plaintiff and the national policy of abhorrence toward employment discrimination against the interest of the successor’. (Citas omitidas y énfasis suplido.)
Aplicando todo lo antes expuesto al caso de autos y to-mando en consideración los factores que fueron enumera-dos en J.R.T. v. Coop. Azucarera, supra, concluimos que Airport es el patrono sucesor de International. Nótese que en el caso ante nos existía una similitud y continuidad sus-tancial entre ambas empresas, ya que Airport adquirió de International, no sólo sus activos y deudas, sino que, luego de la adquisición, continuó llevando a cabo actividades idénticas, utilizando el mismo equipo y la maquinaria de International. Asimismo, Airport conservó básicamente la misma fuerza obrera; prestó los mismos servicios; utilizó el mismo mostrador, y operó el negocio durante un período de transición, además efectuó los pagos de la nómina de em-pleados mucho antes de concretarse dicho traspaso. En conclusión, en el caso de autos están presentes varios fac-tores que apoyan la aplicación de la doctrina del patrono sucesor.
*353De otra parte, aplicando los factores adoptados en Bruno López v. Motorplan, Inc. y otros, supra, esbozados por el Tribunal federal en E.E.O.C. v. P.R. Job Corps., supra, y antes relacionados en esta opinión, nos encontramos con que el patrono predecesor no es capaz de proveer un remedio a los empleados, así como que hay una continuidad sustancial de las operaciones del negocio. Surge de la resolución que emitiera el tribunal de instancia el 26 de enero de 1990 que dicho foro determinó que International traspasó todos sus activos a Airport, por lo que dicho foro indicó que los empleados se encontrarían en la precaria situación de no poder cobrarle a International, de ganar la demanda en su día. Nótese, además, que International nunca compareció al pleito por lo que le fue anotada la rebeldía. Por otro lado, de lo antes discutido surge que hay una continuidad sustancial o prácticamente idéntica en la operación del negocio. Si bien es cierto que no hay prueba de que Airport tuviera conocimiento de las reclamaciones de los empleados, al sopesar los factores presentes en este caso, y en un justo balance de los intereses involucrados, concluimos que Airport es responsable por el despido injustificado llevado a cabo por el patrono predecesor; esto es, International. Al tomar esta determinación hemos considerado la clara continuidad en la identidad entre ambas empresas, la similaridad en la operación del negocio, así como la política pública de proveer protección a los trabajadores en casos de despido injustificado. Sobre todo, cuando en este caso los empleados de otro modo estarían incapacitados de obtener un remedio. Como parte del proceso de negociar la adquisición de un negocio, el comprador debe solicitar información sobre toda la reclamación laboral pendiente contra el patrono predecesor, incluso las reclamaciones sobre despidos, pudiendo tomar medidas cautelares tales como retener parte del precio en reserva para atenderlas, por lo que nuestra decisión no resulta onerosa para los partícipes en este tipo de transacción. Ya desde *3541966 hemos ido aplicando la doctrina del patrono sucesor a los efectos de imponer responsabilidad al nuevo adquirente en reclamaciones laborales contra el patrono predecesor, sin crear ello un peligroso precedente para los inversion-istas. Véanse: Beaunit of Puerto Rico v. J.R.T., supra; J.R.T. v. Coop. Azucarera, supra; J.R.T. v. Club Náutico, supra; Bruno López v. Motorplan, Inc. y otros, supra. Cier-tamente la decisión a la que aquí llegamos es un resultado justo y equitativo.
Por ende, concluimos que a pesar de que el tribunal de instancia erró al determinar que aplica el Art. 6 de la Ley Núm. 80, supra, por lo que ñjó responsabilidad sobre Airport, la sentencia es correcta ya que a igual resultado llegamos al aplicar al caso de autos la doctrina del patrono sucesor, por lo que también recae responsabilidad sobre Airport. Recordemos la norma firmemente establecida por este Tribunal de que toda revisión se da contra la sentencia y no contra sus fundamentos. Véanse: Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995); Álvarez Figueredo v. González Lamela, 134 D.P.R. 374 (1993); Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992).
1-H í-H HH
Por último, los señalamientos de error tres (3) y cuatro (4) plantean la defensa de que al haber un convenio colec-tivo, los querellantes estaban impedidos de reclamar ante el Tribunal por no haber agotado los remedios dispuestos en éste en torno al mecanismo de arbitraje. Dichos señala-mientos carecen de validez alguna. Surge del propio ale-gato de la recurrente Airport que los querellantes declara-ron que acudieron ante la Unión pero que ésta nada hizo al respecto. La demandada recurrente no controvirtió tal prueba. Además, de un examen de la contestación de la demanda presentada por la recurrente Airport surge que no levantó tal defensa, sino que, por el contrario, con rela-*355ción al párrafo trece (13) de la demanda que indicaba que la parte demandante se acogía al procedimiento sumario establecido en la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq., contestó que aceptaba que la parte codemandada compareciente, esto es, Airport, podía acogerse a tal procedimiento. Por ende, tales señalamientos no ameritan discusión ulterior.
En consecuencia, se confirma el dictamen recurrido que condena solidariamente a Airport e International al pago de la cantidad correspondiente de mesada.
El Juez Asociado Señor Fuster Berlingeri concurrió con una opinión escrita. La Juez Asociada Señora Naveira de Rodón concurrió sin una opinión escrita. El Juez Asociado Señor Rebollo López disintió con una opinión escrita.

 Resolución de 26 de enero de 1990, págs. 1-2, emitida por el extinto Tribunal Superior de Puerto Rico, Sala de Caguas, Hon. Roberto R. Muñoz Arill, Juez.


 Así lo ha reconocido el especialista en esta materia R. Delgado Zayas, Manual informativo de legislación protectora del trabajo de Puerto Rico, San Juan, [s. ed.], 1989, pág. 283, al mencionar las obligaciones que tiene el anterior dueño y el nuevo adquiriente según el Art. 6 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.RR.A. sec. 185f) aquí en controversia. A dichos efectos, señala las dos (2) situacio-nes expuestas en el referido artículo, a saber: (1) si el adquirente no retiene los servicios de los empleados y no llega a ser su patrono, la ley exige que éste deberá retener del precio de venta del negocio la suma de indemnización mencionada en la ley; (2) si el adquirente retiene los servicios de los empleados y luego los despide sin justa causa, la ley dispone que éste responda por el despido con la indemnización que establece la ley.


 Bernstein v. Consolidated Foods Corp., 622 F. Supp. 1096 (N.D. Ill. 1984).